DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
 
The amendments and arguments presented in the papers filed 8/12/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/13/2021 listed below have been reconsidered as indicated:
a)	The rejections of: claims 1, 3-4 and 6-10 under 35 U.S.C. 103 as being unpatentable over Aitchison (WO 2012/119243 A2) in view of Banerjee (US 2005/0272049 A1); claims 5, 11 and 12 under 35 U.S.C. 103 as being unpatentable over Aitchison (WO 2012/119243 A2) in view of Banerjee (US 2005/0272049 A1) as applied to claims 1 and 10, and in further view of Arlen (US 2013/0085680 A1), are withdrawn because the references do not teach or suggest a first and a second waste reservoir, a preparation chamber comprising a bead array and an analysis chamber.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
	The following claim interpretation has been modified in view of the amendments to the claims.
	Claim 1 is drawn to a “system”. The specification recites a “system” wherein the “system” is defined in terms of structural limitations. In addition, the claims recite structural limitations of the “system.”  Thus, the “system” is interpreted to encompass any collection of elements, reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.

	Claim 1 as amended requires one or more housing units. Each housing unit comprises a fluidic chip. The fluidic chip has the following structural features:
a preparation chamber comprising a bead array;
a first waste reservoir;
an analyte detection molecule;
at least one microfluidic channel;
an analysis chamber;
a detection window;
a second waste reservoir; and 
a detection module.

	The first waste reservoir is structurally related to the preparation chamber as they are in fluid connection with one another.
	The analysis chamber and the preparation chamber are structurally related as they are in fluid connection via the at least one microfluidic channel.
	The detection window is incorporated in one of the one or more housings.
	The second waste reservoir is structurally related to the analysis chamber as they are in fluid connection with one another.
	The detection module comprises an optical imaging system and software.
	The prior art demonstrates that fluidic chips and detection modules combinations are known. However, in the prior art the fluidic chip is mounted in or on a detection module having an optical detection device. This type of pairing between a fluidic chip and a detection module is outside of the scope of the present claims as the fluidic chip cannot be reasonably construed as comprising the detection module because the fluidic chip is mounted in or on the detection module.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are new rejections addressing the amendments to the claims.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended is being interpreted as described above. Several of the now claimed structural relationships are not described the instant specification as originally filed.
The instant specification as originally filed does not describe a first and second waste reservoir as part of the fluidic chip. The instant specification only describes a single waste reservoir or “waste collection chamber” (para. 35, 43), which is in a cartridge and is connected to the analysis chamber (para. 43). The waste reservoir is also described as being connected to the preparation chamber (para. 43). The instant specification at best describes a single waste reservoir that is connected to the analysis chamber and/or the preparation chamber, but does not describe two separate and distinct waste reservoirs as presently claimed.

The instant specification does not describe the detection module comprising an optical imaging system and software as being a structural feature of the fluidic chip. The instant specification describes it as being separate from the fluidic chip as it is located above or below the fluidic chip/cartridge (para. 47) as is a lens (para. 49). The detection module is also described as being separate in para. 22, listing it as disclosed structures along with the cartridge, system and kit. Paragraph 22 also describes the detection module remains in the same position, precluding necessary repositioning of a chip, demonstrating the chip and the detection module are two separate and distinct structures.
Given the relatively short specification and the general description of the claimed system, one of ordinary skill in the field would not have found applicant to be in possession of the specific structural relationships and orientations presently claimed.
Claims 3-17 depend from claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are new rejections addressing the amendments to the claims.
	Regarding claim 1, the claim requires one or more housing unit, each having a fluidic chip as a structural feature. The fluidic chip has a detection window as a feature. The detection window is described as being a structural feature of a housing as it is “incorporated in one of the one or more housings”. It is unclear whether the detection window is a feature of the fluidic chip or the housing. Furthermore, it is unclear how the detection window can be a structural feature of both the fluidic chip and the housing.
	Claims 3-17 depend from claim 1 and are rejected for the same reason.

Conclusion
	No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634